Second Quarter 2012 Business Review Jonathan W. Painter, President & CEO Thomas M. O’Brien, Executive Vice President & CFO * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Forward-Looking Statements The following constitutes a “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This presentation contains forward-looking statements that involve a number of risks and uncertainties, including forward-looking statements about our expected future financial and operating performance, demand for our products, and economic and industry outlook. Our actual results may differ materially from these forward-looking statements as a result of various important factors, including those set forth under the heading “Risk Factors” in Kadant’s quarterly report on Form 10-Q for the quarter ended March 31, 2012. These include risks and uncertainties relating to our dependence on the pulp and paper industry; significance of sales and operation of manufacturing facilities in China; our ability to adjust operating costs and manufacturing sufficiently in China to meet demand; commodity and component price increases or shortages; international sales and operations; competition; soundness of suppliers and customers; our effective tax rate; future restructurings; soundness of financial institutions; our debt obligations; restrictions in our credit agreement; litigation costs related to our discontinued operation; our acquisition strategy; protection of patents and proprietary rights; failure of our information systems or breaches of data security; fluctuations in our share price; and anti-takeover provisions. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events, or otherwise. 2 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Use of Non-GAAP Financial Measures In addition to the financial measures prepared in accordance with generally accepted accounting principles (GAAP), we use certain non-GAAP financial measures, including increases or decreases in revenues excluding the effect of foreign currency translation, earnings before interest, taxes, depreciation, and amortization (EBITDA), and adjusted EBITDA. A reconciliation of those numbers to the most directly comparable U.S. GAAP financial measures is shown in our 2012 second quarter earnings press release issued July 30, 2012, which is available in the Investors section of our website at www.kadant.com under the heading Investor News. 3 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. BUSINESS REVIEW Jonathan W. Painter President & CEO 4 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Q2 2012 Financial Highlights Q2 2012 Q2 2011 Revenue $83.0 million $82.5 million Gross Margin 43.7% 45.7% Operating Income1 $9.4 million $10.5 million Net Income1 $6.5 million $7.3 million Diluted EPS1 EBITDA2 $11.4 million $12.5 million EBITDA2/Sales 13.8% 15.1% Cash Flow1 $8.6 million $6.8 million Net Cash (cash less debt) $30.1 million $28.6 million 1 Operating Income, Net Income, Cash Flow, and Diluted EPS are from continuing operations. 2 EBITDA (earnings before interest, taxes, depreciation, and amortization) is a non-GAAP financial measure as detailed in our Q2 2012 earnings press release issued July 30, 2012. 5 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Revenue By Product Line: Q2 2012 $83.0 million, up 0.6% compared to Q2 2011 ($ Millions) Q2 2012 Q2 2011 % CHANGE EXCL. FX Stock-Preparation -11.3% -8.7% Fluid-Handling -3.0% 2.4% Doctoring 2.1% 6.6% Water-Management 53.2% 60.8% Fiber-based Products 6.5% 6.5% Other -17.1% -4.3% TOTAL 0.6% 4.9% Percent change calculated using actual numbers reported in our Q2 2012 earnings release dated July 30, 2012. 6 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Bookings By Product Line: Q2 2012 $77.4 million, down 11.4% compared to Q2 2011 ($ Millions) Q2 2012 Q2 2011 % CHANGE EXCL. FX Stock-Preparation -9.1% -5.3% Fluid-Handling -15.1% -10.2% Doctoring 2.3% 6.8% Water-Management -34.0% -31.8% Fiber-based Products 47.3% 47.3% Other -29.2% -18.5% TOTAL -11.4% -7.3% Percent change calculated using actual numbers reported in our Q2 2012 earnings release dated July 30, 2012. 7 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Bookings and Revenues US$ (millions) 8 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Bookings and Revenues US$ (millions) 9 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Bookings and Revenues US$ (millions) 10 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Parts and Consumables Bookings and Revenues US$ (millions) 11 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. REGIONAL PERFORMANCE 12 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. North America Bookings and Revenues US$ (millions) 13 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Europe Bookings and Revenues US$ (millions) 14 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. China Bookings and Revenues US$ (millions) 15 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. South America Bookings and Revenues US$ (millions) 16 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Revenues from Emerging and Developed Economies Geographic data is attributed to countries based on customer location. Revenues are for the trailing 12 months ending June 30, 2012. ● Emerging Regions(40%)● Developed Regions(60%) 17 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Guidance for Continuing Operations •FY 2012 GAAP diluted EPS of $2.05 to $2.10 •FY 2012 revenues of $325 to $330 million •Q3 2012 GAAP diluted EPS of $0.49 to $0.51 •Q3 2012 revenues of $80 to $82 million 18 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. FINANCIAL REVIEW Thomas M. O’Brien Executive Vice President & Chief Financial Officer 19 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Gross Margins 2Q12 1Q12 2Q11 Sequential ∆ Y-O-Y ∆ Papermaking Systems Segment 43.4% 45.1% 45.3% -1.7% -1.9% Fiber-based Products 52.8% 56.3% 56.6% -3.5% -3.8% TOTAL 43.7% 45.6% 45.7% -1.9% -2.0% 20 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. SG&A ($ Millions) 2Q12 1Q12 2Q11 Sequential ∆ Y-O-Y ∆ SG&A % Revenues 30.7% 31.1% 31.3% -0.4% -0.6% 21 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. 2Q11 to 2Q12 Diluted EPS from Continuing Operations 22 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Cash Flow ($ Millions) 2Q12 2Q11 2Q12 YTD 2Q11 YTD Income from Continuing Operations Depreciation and Amortization Stock-Based Compensation Other Items - Change in Current Assets & Liabilities (excl. acquisitions) Cash Provided by Continuing Operations 23 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Key Working Capital Metrics 2Q12 1Q12 2Q11 Days in Receivables 74 73 63 Days in Payables 49 57 54 Days in Inventory 97 24 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Working Capital 2Q12 1Q12 2Q11 Working Capital % LTM Revenues* 13.8% 13.7% 13.4% *Working Capital is defined as current assets less current liabilities, excluding cash, debt, and the discontinued operation. 25 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Cash and Debt ($ Millions) 2Q12 1Q12 2Q11 Cash, cash equivalents, restricted cash Debt NET CASH 26 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Leverage Ratio * Calculated by adding or subtracting certain items, as required by our Credit Facility, from Adjusted EBITDA. 27 * KAI 2Q12 Business Review-July 31, 2012 © 2012 Kadant Inc. All rights reserved. Questions & Answers To ask a question, please call 866-804-6926 within the U.S. or +1-857-350-1672 outside the U.S. and reference 83375884. Please mute the audio on your computer. 28 Second Quarter 2012 Business Review Jonathan W. Painter, President & CEO Thomas M. O’Brien, Executive Vice President & CFO
